Citation Nr: 0620166	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to November 20, 2002, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

On November 20, 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The September 2003 rating decision granted service connection 
for bilateral hearing loss, assigning an 80 percent 
disability rating effective November 20, 2002.  The veteran 
disagreed with the effective date assigned for the grant of 
service connection for bilateral hearing loss by way of an 
October 2003 statement.  Following the issuance of a 
statement of the case by the RO, the veteran duly perfected 
an appeal of that issue.

Issues not on appeal

The September 2003 RO rating decision denied the veteran's 
claims of entitlement to service connection for a back 
disability and a depressive disorder.  In his October 2003 
notice of disagreement, the veteran challenged those denials, 
as well as the 80 percent disability rating assigned for his 
service-connected hearing loss.   

In April 2004, the RO granted the veteran a total rating 
based upon individual unemployability (TDIU), effective as of 
November 20, 2002.  In June 2004, the veteran informed RO 
personnel of his desire to drop all pending claims except 
that regarding an earlier effective date for the grant of 
service connection for bilateral hearing loss.  The veteran 
has not since raised the issues of his entitlement to an 
increased rating for the service-connected hearing loss or 
service connection for back and/or psychiatric disabilities.  

The September 2003 rating decision also granted service 
connection for tinnitus, assigning a 10 percent rating.  The 
same decision also denied service connection for a seizure 
disorder.  Service connection for chronic obstructive 
pulmonary disease (COPD) was further denied in a May 2004 
rating decision.  To the Board's knowledge, the veteran has 
not disagreed with the denials of service connection for a 
seizure disorder and COPD or the disability rating assigned 
for tinnitus.  Those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's claim for service connection for bilateral 
hearing loss was received by the RO on November 20, 2002.


CONCLUSION OF LAW

There is no basis in law for the assignment of an effective 
date earlier than November 20, 2002, for the award of service 
connection for bilateral hearing loss. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date prior to November 
20, 2002, for the grant of service connection for bilateral 
hearing loss.  He essentially contends that because this 
disability had its onset during active duty, the effective 
date for service connection should be the day following 
separation from service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2005).

In the instant case, the veteran is well aware of what is 
required of him, namely evidence that a claim earlier than 
November 20, 2002 was filed with VA.  See the veteran's 
November 2004 substantive appeal [VA Form 9].  He has been 
accorded the opportunity to submit such evidence.  No 
additional factual development would have any bearing on the 
ultimate outcome.  The assignment of an effective date for 
service connection for bilateral hearing loss hinges on 
evidence already associated with the claims file, namely the 
date of filing of the veteran's original service connection 
claim.  Accordingly, the VCAA can have no effect on this 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2002).

The Board hastens to add that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

In general, service connection will be awarded on the day 
following separation from active service if the claim is 
received within one year after separation from service; 
otherwise, the effective date of service connection is the 
date of receipt of the claim therefor.  38 C.F.R. § 3.400(b) 
(2005). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  

Analysis

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's bilateral hearing loss hinges on 
the date of receipt of the claim.  See generally 38 C.F.R. § 
3.400 (2005).  Thus, the Board must review the evidence to 
determine whether a service connection claim for bilateral 
hearing loss was filed before the current effective date of 
the award in question, November 20, 2002.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].

Review of the claims file reveals that the veteran did not 
contact the RO in any way prior to the submission of his 
initial service-connection claim for bilateral hearing loss 
on November 20, 2002.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) ["[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . [t]he 
indication need not be express or highly detailed; it must 
only reasonably raise the issue].  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991)].

There is nothing in the record which could be reasonably 
construed as a formal or informal claim for service 
connection prior to November 20, 2002.  Indeed, the record 
reflects no contact between the veteran and the RO before 
this time which makes reference to the veteran's hearing loss 
or to a desire for service connection for such.  

In reaching this conclusion, the Board has considered the 
veteran's contention that he submitted various service 
connection claims for hearing loss between 1970 and 2002.  
Review of the record, however, does not demonstrate that a 
service connection claim of any variety was filed prior to 
November 20, 2002.  The veteran himself has submitted no 
receipts or copies of claims.  The only supporting evidence 
which would serve to substantiate his statements is a 
November 2004 statement from R.A.W., a Senior Independent 
Living Specialist, who indicated that she helped him send in 
a form to VA in May 2002.  This is not corroborated in the 
record.  

As explained above, no correspondence from the veteran prior 
to that time is of record.  There is no indication in the 
record that any of the veteran's records have been lost or 
destroyed, and there is no suggestion that this case involves 
a rebuilt claims file.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties. See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Because the first communication from the veteran to the RO 
contained in the claims file is the November 20, 2002 service 
connection claim, because no records or other correspondence 
from the veteran appear to be missing, and because the 
veteran has provided no specifics concerning his purported 
previous filings, the Board finds the recent statements of 
the veteran and R.A.W. to the effect that he filed various 
service connection claims for bilateral hearing loss prior to 
November 2002 do not serve to rebut the presumption of 
administrative regularity.   

In short, the Board has identified no correspondence or other 
communication from the veteran which would serve as a claim 
for service connection before November 2002.  Accordingly, 
the November 20, 2002, effective date for service connection 
for bilateral hearing loss was correctly assigned and the 
veteran's appeal is denied as to that issue.

The Board has further considered the veteran's statements to 
the effect that his bilateral hearing loss has existed since 
service and that as a result service connection should be 
made effective for the day after his separation from service.  
As noted above, however, the law makes clear that the 
effective date of service connection is not solely contingent 
upon the date entitlement arose (i.e. the date the veteran 
first experienced hearing loss).  Rather, the effective date 
assigned is the later of the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2005).  Therefore, even assuming arguendo 
that the veteran's bilateral hearing loss began during his 
time in service, the earliest effective date of service 
connection would still be the date his service-connection 
claim was received.  Review of the record reveals that the 
veteran's initial claim for service connection for bilateral 
hearing loss was received on November 20, 2002.  Therefore, 
this date was properly assigned by the RO as the effective 
date for service connection.

It appears that the veteran is contending that because he had 
bilateral hearing loss since service, he should be 
compensated for that entire time.  This amounts to an 
argument couched in equity.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, the law 
does not support the assignment of an effective date prior to 
November 20, 2002, for service connection for bilateral 
hearing loss.  The benefit sought on appeal is therefore 
denied.

ORDER

An effective date earlier than November 20, 2002, for the 
grant of service connection for bilateral hearing loss is 
denied.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


